         Case 1:20-cr-00213-MKV Document 104 Filed 11/04/20 Page 1 of 2


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 11/4/2020
 UNITED STATES OF AMERICA,
                                                                       1:20-cr-00213 (MKV)
                           -against-
                                                                     SCHEDULING ORDER
 VICTOR MARTINEZ, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On October 23, 2020, counsel for Defendant Victor Martinez submitted a letter advising

the Court about a potential conflict of interest with respect her representation of that Defendant.

Counsel requested that the letter be filed under seal. After reviewing the letter, the Court is

inclined to believe that it should hold a hearing pursuant to United States v. Curcio, 680 F.2d 881

(2d Cir. 1982). The parties shall appear on November 30, 2020, at 2:00PM. Unless otherwise

requested by the Parties, the proceeding will be held by videoconference. The Parties will

receive a link to join the videoconference proceeding, and a public dial-in phone number will be

posted on the docket. Counsel for both the Government and Defendant Martinez, as well as Mr.

Martinez himself, must join the conference by video. In the event this presents a hardship to any

Party, counsel should file a letter on ECF so indicating.

       On or before November 12, 2020 the Government must submit a letter analyzing the

potential conflict and providing its views on (1) whether the potential conflict is waivable; (2)

whether the Curcio hearing can be held on one day or should be divided into two proceedings so

that the Defendant can consider whether to waive any potential conflict before reconvening; and

(3) whether the Court should appoint independent counsel to advise the Defendant with respect

to this matter. (Defense counsel may, but is not required to, file a letter addressing the same
         Case 1:20-cr-00213-MKV Document 104 Filed 11/04/20 Page 2 of 2




issues by the same date.) The Government shall attach to its letter a “Curcio script” with a

proposed allocution for the Court to use at the proceeding.

       It is further ordered that on or before November 10, 2020, counsel for Defendant

Martinez must file a copy of her October 23 letter publicly on ECF. The Court believes that the

letter properly is not subject to sealing. To the extent Defendant or the Government disagrees,

Defendant should file a redacted form of the letter on ECF, along with a joint letter from both

Parties explaining the need for redactions.


          SO ORDERED.

Dated: November 4, 2020                              __________________________________
       New York, New York                                   MARY KAY VYSKOCIL
                                                           United States District Judge




                                                 2
